Order unanimously vacated, without costs, and matter remitted to Family Court, Jefferson County, for further proceedings in accordance with the following memorandum: Upon a petition filed by the Jefferson County Department of Social Services for an order adjudicating Steven Dennison Maupin a permanently neglected child and committing guardianship and custody of the child to the agency, a fact-finding hearing was held on August 14, 1979. Thereafter an order of disposition was entered on September 19, 1979 which permanently terminated the custody of the natural mother and awarded custody of the child to petitioner. We find no reason to disturb Family Court’s finding of permanent neglect. Family Court failed, however, to hold a dispositional hearing as required by the Family Court Act (Family Ct Act, §§ 622-626,631; Matter of Orlando F., 40 NY2d 103,112). The matter must be remitted in order to afford the parties the opportunity to present evidence concerning the order of disposition which shall be made in accordance with section 631 of the Family Court Act. (Appeal from order of Jefferson County Family Court — custody.) Present — Dillon, P. J., Cardamone, Schnepp, Doerr and Moule, JJ.